DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim 18 disclose a computer-readable storage medium.  However, except for bare mention the medium in the specification, published version paragraphs [0155]-[0156], the computer-readable storage media is not properly defined. 
Therefore, it is not clear what the medium it is pertains to and whether or not it’s includes signals.  Since no clear and deliberate definition of "computer-readable storage medium" can be found in the specification, based on the broadest interpretation, "computer-readable storage medium" is read as both computer storage medium and the medium (the electromagnetic or infrared) inclusive, such as instructions stored on a signal.   Electromagnetic or infrared signals are non-statutory. Accordingly, such 
The applicant is suggested to amend to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim 18.

Claim Objections / Constructions
Claim 2 is objected to because of the following informalities: 
Claim recites “obtaining at least one second keyword ranked highest as the questioning keyword, and/or obtaining at least one second keyword that is ranked lowest as the questioning keyword”.  It is unclear of what the “and/or” statement requires with respect to optional or required limitations.
Therefore, for the purpose of examination, either one of the limitations “obtaining at least one second keyword ranked highest as the questioning keyword” and “obtaining at least one second keyword that is ranked lowest as the questioning keyword” are construed to be optional.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) (a)(1) as being anticipated by Eggink et al. (US 2009/0013002).

Regarding claims 1, 16 and 18, Eggink teaches an object recommendation method, apparatus comprising: a memory; a processor (F5), and a computer-readable storage medium comprising: 
obtaining historical behavior data and historical feedback data of a user ([0024], [0038]-[0039]); 
determining a questioning keyword based on the historical behavior data and the historical feedback data ([0041], [0066], where “pop” is a keyword based on user feedback and profile [0021]-[0023]); 
performing a question-and-answer interaction based on the questioning keyword to obtain feedback data ([0069], [0032]); 
determining a target recommendation object based on the feedback data ([0085]); and 
outputting the target recommendation object ([0050]).

The dependent claims are rejected in further view of Pinckney et al. (US 2010/0010913) and Petersen et al. (US 2012/0047143)as indicated in the primary rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US 2010/0010913) in view of Petersen et al. (US 2012/0047143).

Regarding claim 1, Pinckney teaches an object recommendation method, comprising: 
obtaining historical behavior data and historical feedback data of a user ([0053]); 
determining a questioning keyword ([0084], [0086], [0089], [0133]-[0135], F7L708, 710)(see NOTE) based on the historical behavior data and the historical feedback data ([0056], [0063] “utilize previous user interactions with the system to provide decisions; asking questions and answers”); 
performing a question-and-answer interaction based on the questioning keyword to obtain feedback data ([0062], [0083], [0152]); 
determining a target recommendation object based on the feedback data ([0083], [0098], [0119], [0152]-[0153]); and 
outputting the target recommendation object (F4).

NOTE Pinckney teaches “build a keyword search query or to refine a search query, learn feedback based on which links a user clicks after being asked questions” [0135], “invention may … figure out what question it should ask … to aid in the building of a search query”.  Such intended search keywords are determined as different dimensions (categories) ([0086], [0089]) or “area of advice called "vacations" and a top list called "romantic honeymoon vacations in Italy"” ([0084]).  Such keywords, topics, categories which facilitate further dialogue are construed to be “a questioning keyword”.
However, to merely obviate such reasoning, Petersen discloses determining a questioning keyword and performing a question-and-answer interaction based on the questioning keyword to obtain feedback data ([0158], [0170], [0180]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinckney to 

Regarding claim 2, Pinckney as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
obtaining a first keyword corresponding to the historical behavior data and the historical feedback data, obtaining an interest level of each of second keywords other than the first keyword in a keyword set, ranking the second keywords in an ascending order of the interest level, and obtaining at least one second keyword ranked highest as the questioning keyword, and/or obtaining at least one second keyword that is ranked lowest as the questioning keyword (Pinckney [0059], [0132], [0137], Petersen [0160], [0162], [0165]-[0166], [0181]).
NOTE in analogous art Eggink et al. (US 2009/0013002) discloses claim 2 in paragraphs [0041], [0042] and further obviates the teaching of Pinckney and Petersen.

Regarding claim 3, Pinckney as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
predicting an object of interest of the user based on the historical behavior data and the historical feedback data (Pinckney [0059], [0132], [0137]), and obtaining at least one third keyword corresponding to the object of interest as the questioning keyword (Pinckney [0083], [0096], F19, Petersen [0166], [0177]-[0178], [0180]).


predicting an object of interest of the user based on the historical behavior data and the historical feedback data, obtaining a third keyword corresponding to the object of interest (Pinckney [0083], [0096], [0132], [0137], F19, Petersen [0183]-[0185]), and 
obtaining a first keyword corresponding to the historical behavior data and the historical feedback data (Pinckney [0059], [0132], [0137], Petersen [0169]-[0170], [0183]-[0185]), and 
obtaining at least one of the third keyword that has no intersection with the first keyword as the questioning keyword (Petersen [0169]-[0170], [0183]-[0185]).
NOTE it is ambiguous and not clearly defined of what is actually meant by the term “intersection” between keywords.  Pinckney as modified by Petersen teaches determining affinity between two keywords, which is degree of relationship between two keywords (e.g., degrees of separation of the two keywords in the ontology) where the degree of relationship is utilized as the affinity of the two keywords [0169].  For example, a user indicates via a feedback a topic History. Two keywords based on affinity are selected as China and Europe and questions are generated for the two keywords.  China and Europe have no intersection with the topic History.  Still, due to the ambiguous meaning of the term “intersection”, such reasoning can be obviated by Eggink et al. (US 2009/0013002), paragraph [0018].  Thus, it would have been obvious to one of ordinary skill in the art to determine keywords with no intersection.  Doing so would provide surprise recommendations to the user (Eggink [0018]).


processing the historical behavior data and the historical feedback data by using a trained keyword prediction model, and obtaining an output of the keyword prediction model as the questioning keyword (Pinckney [0074], F19).

Regarding claim 9, Pinckney as modified teaches the method according to claim 1, further comprising: collecting operation information of the user during the question-and-answer interaction; 
ending the question-and-answer interaction if the operation information indicates to cancel the question-and-answer interaction (Pinckney [0057], [0129]); and 
outputting a next prompt question or ending the question-and-answer interaction if the operation information indicates to skip a current prompt question (Pinckney [0107], F17).

Regarding claim 10, Pinckney as modified teaches the method according to claim 1, wherein the determining the target recommendation object based on the feedback data comprises: 
constructing a user interest profile of the user based on the feedback data (Pinckney [0053], [0126]), and determining the target recommendation object based on the user interest profile (Pinckney [0115], [0137], F7).

Regarding claim 11, Pinckney as modified teaches the method according to claim 10, wherein the constructing the user interest profile of the user based on the feedback data comprises: 

updating a historical interest profile by using the interest keyword to obtain the user interest profile, wherein the historical interest profile is obtained based on the historical behavior data (Petersen [0158]-[0159], [0166]).
NOTE in analogous art Eggink et al. (US 2009/0013002) discloses claim 11 in paragraphs [0021]-[0022], [0033], [0051]-[0052], [0069] and further obviates the teaching of Pinckney and Petersen.

Regarding claim 12, Pinckney as modified teaches the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining at least one target keyword based on the user interest profile (Pinckney [0083]), ranking objects according to a descending order of a matching degree between each of the objects and the at least one target keyword (Pinckney [0109], Petersen [0167], [0169], [0183]-[0184]), and determining at least one of the objects ranked highest as the target recommendation object (Pinckney [0110], [0119], [0134], Petersen [0183]-[0184]).

Regarding claim 13, Pinckney as modified teaches the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining an object category indicated by the user interest profile, ranking, in the object category (Pinckney [0086], [0128], [0130]), objects in a descending order of an evaluation value (Pinckney F5), and determining at least one object ranked highest as the target recommendation object (Pinckney [0110], [0119], [0134], Petersen [0183]-[0184]).


historical query behavior data (Pinckney [0101]), historical sharing behavior data, historical transaction behavior data (Pinckney [0132]), historical collection behavior data and historical evaluation behavior data (Pinckney [0078], [0115], F19 see HISTORY).

Regarding claim 15, Pinckney as modified teaches the method according to claim 1, wherein the determining the target recommendation object based on the feedback data comprises: 
determine the target recommendation target based on the feedback data, or determining the target recommendation object based on the feedback data and one of the historical behavior data and the historical feedback data (Pinckney [0110], [0119], [0134], [0115]).

Regarding claim 16, Pinckney teaches an object recommendation apparatus, comprising: a memory; a processor; and a computer program, wherein the memory stores the computer program, and the computer program, when executed by the processor, cause the processor to: 
obtain historical behavior data and historical feedback data of a user; determine a questioning keyword based on the historical behavior data and the historical feedback data; an perform a question-and-answer interaction based on the questioning keyword to obtain feedback data; and determine a target recommendation object based on the feedback data, wherein output the target recommendation object.
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.


obtaining historical behavior data and historical feedback data of a user; determining a questioning keyword based on the historical behavior data and the historical feedback data; performing a question-and-answer interaction based on the questioning keyword to obtain feedback data; determining a target recommendation object based on the feedback data; and outputting the target recommendation object.
Claim 18 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney as modified and in further view of Eggink et al. (US 2009/0013002).

Regarding claim 6, Pinckney as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
obtaining a satisfaction 
determining the questioning keyword based on the historical behavior data and the historical feedback data (Pinckney [0110], [0119], [0134], [0115], Petersen [0158], [0170], [0180]) 

Pinckney as modified does not explicitly teach, however Eggink discloses satisfaction degree ([0017] where “confidence measure … indicating the level of confidence that the user will like or dislike the respective content” is a satisfaction degree) and if the satisfaction degree does not meet a preset satisfaction condition ([0030]-[0031], [0036], [0064], [0069], [0095]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Pinckney as modified to include threshold for satisfaction degree as disclosed by Eggink.  Doing so would help match the user's taste as close as possible (Eggink [0002]).

Regarding claim 7, Pinckney as modified teaches the method according to claim 6, wherein the obtaining the satisfaction degree of the historical recommendation object based on the historical behavior data and the historical feedback data comprises: 
obtaining, in the historical behavior data and the historical feedback data, a characteristic value of each operation behavior performed by the user on the historical recommendation object (Pinckney [0064]), wherein the characteristic value characterizes at least one of the number of times the operation behavior is performed and a satisfaction tendency (Eggink [0038]-[0040]), and 
weighting the characteristic value of the operation behavior to obtain the satisfaction degree of the historical recommendation object (Pinckney [0099], [0162]).

Regarding claim 8, Pinckney as modified teaches the method of claim 6, further comprising: 
comparing the satisfaction degree with a preset satisfaction threshold (Eggink [0030]-[0031]), and determining that the satisfaction degree does not meet the preset satisfaction condition if the satisfaction degree is less than or equal to the satisfaction threshold (Eggink [0033], [0043], [0073]), or counting the number of times the satisfaction degree is less than or equal to the satisfaction threshold, .

Claims 6-8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pinckney as modified and in further view of Bieschke (US 2017/0041656).

Regarding claim 6, Pinckney as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
obtaining a satisfaction 
determining the questioning keyword based on the historical behavior data and the historical feedback data (Pinckney [0110], [0119], [0134], [0115], Petersen [0158], [0170], [0180]) 

Pinckney as modified does not explicitly teach, however Bieschke discloses satisfaction degree ([0017] where “confidence measure … indicating the level of confidence that the user will like or dislike the respective content” is a satisfaction degree) and if the satisfaction degree does not meet a preset satisfaction condition ([0049], [0095]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Pinckney as modified to include threshold for satisfaction degree as disclosed by 

Regarding claim 7, Pinckney as modified teaches the method according to claim 6, wherein the obtaining the satisfaction degree of the historical recommendation object based on the historical behavior data and the historical feedback data comprises: 
obtaining, in the historical behavior data and the historical feedback data, a characteristic value of each operation behavior performed by the user on the historical recommendation object (Pinckney [0064]), wherein the characteristic value characterizes at least one of the number of times the operation behavior is performed and a satisfaction tendency (Bieschke [0047]), and 
weighting the characteristic value of the operation behavior to obtain the satisfaction degree of the historical recommendation object (Pinckney [0099], [0162], Bieschke [0047]).

Regarding claim 8, Pinckney as modified teaches the method of claim 6, further comprising: 
comparing the satisfaction degree with a preset satisfaction threshold, and determining that the satisfaction degree does not meet the preset satisfaction condition if the satisfaction degree is less than or equal to the satisfaction threshold, or counting the number of times the satisfaction degree is less than or equal to the satisfaction threshold, and determining that the satisfaction degree does meet the preset satisfaction condition if the number of times reaches a preset number threshold (Bieschke [0047], [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	January 3, 2022